                 Case 2:18-cr-00220-JAM Document 25 Filed 09/10/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0220-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   FRANCELINO MARIO ALVES,                             DATE: September 14, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on September 14, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until

22 December 14, 2021, and to exclude time between September 14, 2021, and December 14, 2021, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes approximately 380 pages of investigative reports, photographs, and other documents, as

27          well as multiple audio and video recordings. All of this discovery has been either produced

28          directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00220-JAM Document 25 Filed 09/10/21 Page 2 of 3


 1                  b)     On July 26, 2021, the Court signed an order substituting attorney Toni White as

 2          counsel of record for defendant. ECF No. 23.

 3                  c)     Counsel for defendant desires additional time to review the discovery, to consult

 4          with her client regarding the charges and potential resolutions, to conduct investigation and

 5          research related to the charges and sentencing, and to otherwise prepare for trial.

 6                  d)     Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8          into account the exercise of due diligence.

 9                  e)     The government does not object to the continuance.

10                  f)     Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of September 14, 2021 to December

15          14, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

16          Code T4] because it results from a continuance granted by the Court at defendant’s request on

17          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18          best interest of the public and the defendant in a speedy trial.

19          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22          IT IS SO STIPULATED.

23

24
      Dated: September 9, 2021                                PHILLIP A. TALBERT
25                                                            Acting United States Attorney
26
                                                              /s/ DAVID W. SPENCER
27                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00220-JAM Document 25 Filed 09/10/21 Page 3 of 3


 1   Dated: September 9, 2021                       /s/ Toni L. White
                                                    Toni L. White
 2                                                  Counsel for Defendant
 3                                                  FRANCELINO MARIO
                                                    ALVES
 4

 5

 6
                                        FINDINGS AND ORDER
 7
          IT IS SO FOUND AND ORDERED.
 8

 9   Dated: September 9, 2021                  /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
10                                             UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
